Citation Nr: 1100323	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  98-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which found 
there was not new and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD.  The Veteran's 
claim is now under the jurisdiction of the RO in Phoenix, 
Arizona.  The Board reopened and then remanded the claim in 
December 2003.  In June 2006 and September 2008, the Board 
remanded the claim again for further development.

In April 2010, which was prior to the recent amendment to the 
PTSD regulation, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2010).  The requested opinion has been provided and 
has been associated with the Veteran's VA claims folder.  The VHA 
opinion has been provided to the appellant.  The claimant was 
afforded 60 days to provide additional argument or evidence.  In 
August 2010, the Veteran's counsel indicated that he had no 
further argument or evidence to submit.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claimed in-service stressor concerning rocket or mortar 
attacks on Phan Rang during the Veteran's tour is supported by 
credible supporting evidence and the other claimed stressors are 
consistent with the places, types, and circumstances of his 
service.

2.  There is competent medical evidence showing that the 
appellant has PTSD and that it is related to the claimed 
stressors, including the corroborated one.





CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 Fed. Reg. 39843 
(2009)(to be codified at 38 C.F.R. § 3.304(f)(3).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the disorder in accordance with 38 
C.F.R. § 4.125(a) (for VA purposes, all mental disorder diagnoses 
must conform to American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); 
a link, established by medical evidence, between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. If the 
evidence establishes that a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of an appellant's service, the 
claimant's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. If the evidence establishes that 
a veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, a veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder 
(PTSD) by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39843 (2009)(to be codified at 38 C.F.R. § 
3.304(f)(3)).

Analysis

The Veteran's alleged stressor concerning rocket or mortar 
attacks on Phan Rang during the Veteran's tour is supported by 
credible supporting evidence in the form of the March 2007 
response of the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The appellant's other claimed stressors of 
sapper attacks and the deaths of two close friends are consistent 
with the places, types, and circumstances of his service.

The November 2008 VA examiner stated that the Veteran's PTSD was 
caused by his traumatic combat experiences and added that it was 
not possible to determine whether his symptoms resulted from one 
particular stressor.  The VHA expert in a June 2010 statement 
opined that the confirmed stressor is a sufficient stressor for 
the appellant's PTSD.  Therefore, the evidence shows that the 
claimant has PTSD due to service, and service connection is in 
order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


